Exhibit 10.10

 

[g412031lsi001.jpg]

 

Mietvertrag

 

 

 

 

 

 

 

 

 

Vertragsparteien

 

 

 

 

 

 

 

 

business parc reinach

Vermieterin:

 

Stiftung Regionales Gründerzentrum Reinach

 

Christoph Merian-Ring 11

 

 

Christoph Merian-Ring 11

 

CH-4153 Reinach BL

 

 

4153 Reinach

 

 

 

 

MWST - Nr. 639 626

 

Tel. +41 61 717 87 87

 

 

 

 

Fax +41 61 717 87 88

Mieterin:

 

Organogenesis Switzerland GmbH

 

 

 

 

Christoph Merian-Ring 11

 

www.businessparc.ch

 

 

4153 Reinach

 

welcome@businessparc.ch

 

 

MWST - Nr. 648 939

 

 

 

1. Aufhebung des bestehenden Mietvertrages

 

Die Parteien kommen überein, den bestehenden Mietvertrag vom 6. April 2010 im
gegenseitigen Uebereinkommen auf den 31. Dezember 2012 aufzuheben und mit
Wirkung zum 01. Januar 2013 in allen Punkten durch den vorliegenden Mietvertrag
zu ersetzen.

 

2. Mietobjekt

 

Die Vermieterin überlässt der Mieterin zur mietweisen Benützung folgende Räume
in der Liegenschaft Christoph Merian-Ring 11, 4153 Reinach:

 

·

Stockwerk:

3. OG

·

Fläche in m2:

48.3m2

·

Raum:

O3-5

·

Parkplatz: Nr.

U-6

 

Gemeinschaftsräume (Sitzungszimmer, Toilettenanlagen, Cafeteria etc.) zur
Benützung gemäss beiliegender Hausordnung.

 

3. Mietzweck

 

Betriebszweck: Zur Verfügungstellung von medizinischen und wissenschaftlichen
Support. Dienstleistungen im Bereiche von Zellkulturtechnologien, kann im
übrigen alle kommerziellen, finanziellen und andere Geschäfte tätigen, die
geeignet sind, die Entwicklung des Unternehmens und die Erreichung des
Gesellschaftszwecks zu fördern oder zu erleichtern.

 

Die Mieterin ist ein Start-up Unternehmen im Sinne des Stiftungszwecks. Sie
verpflichtet sich, das Mietobjekt zu keinem anderen als dem vertraglich
vorgesehenen Zweck zu gebrauchen. Jede Änderung bedarf der vorgängigen
schriftlichen Zustimmung der Vermieterin.

 

Die Untervermietung oder die Übertragung des Mietverhältnisses an einen Dritten
und/oder die Überlassung der Mieträumlichkeiten zum Gebrauch an einen Dritten
sind nur im Rahmen des oben definierten Mietzwecks und nur mit dem vorgängigen
schriftlichen Einverständnis des Vermieters zulässig.

 

4. Mietbeginn und feste Mietdauer

 

Das Mietverhältnis beginnt am 1. Januar 2013

 

Das Mietverhältnis wird für eine feste Mietdauer von 3 Jahren abgeschlossen. Das
Mietverhältnis erlischt ohne weiteres nach Ablauf der dreijährigen Mietdauer,
ohne dass es einer Kündigung der einen oder anderen Partei bedarf.

 

Eine Verlängerung des Mietverhältnisses um eine feste Dauer von weiteren 2
Jahren ist möglich, falls sich die Parteien spätestens 6 Monate vor Ablauf der
festen Mietdauer

 

Stiftung Regionales Gründerzentrum Reinach

 

--------------------------------------------------------------------------------



 

schriftlich einigen. Bei einer Verlängerung des Mietverhältnisses werden die
Parteien eine Erhöhung des Mietzinses um CHF 10 pro m2 und Jahr (nebst der
gesetzlichen MWST von derzeit 8%) schriftlich vereinbaren.

 

Die Parteien halten ausdrücklich fest, dass die Mieterin keinen Anspruch auf
Verlängerung des Mietverhältnisses hat.

 

5. Vorzeitige Auflösung des Mietverhältnisses

 

Für die Vermieterin ist die vereinbarte Mietdauer fest und das Mietverhältnis
demnach unter Vorbehalt von wichtigen Gründen (namentlich OR 257d und 257f)
unkündbar.

 

Die Mieterin hat demgegenüber das Recht, das Mietverhältnis unter Einhaltung
einer sechsmonatigen Kündigungsfrist jeweils auf Quartalsende (31. März, 30.
Juni, 30. September, 31. Dezember) schriftlich per Einschreiben (LSI) zu
kündigen. Die Kündigung muss spätestens am letzten Tag der Kündigungsfrist bei
der Gegenpartei eintreffen oder bei der Post abholbereit vorliegen.

 

6. Mietzins

 

Der Anfangsmietzins beträgt CHF 170.00 pro m2 und Jahr (nebst der MWST von
derzeit 8%).

 

Der Miete liegt eine Staffelmiete zugrunde. Der Mietzins wird nach Ablauf von
einem Jahr um CHF 10 pro m2 und Jahr erhöht (nebst der MWST von derzeit 8%).

 

Der Mietzins für das Mietobjekt beträgt demnach pro Jahr (jeweils zuzüglich MWST
von derzeit 8%):

 

·

Anfangsmietzins:

CHF 8’211.00

·

Mietzins ab dem 13. Monat:

CHF 8’694.00

·

Kosten pro Parkplatz

CHF 1’320.00

 

7. Nebenkosten

 

Zusätzlich sind an die Nebenkosten jährlich CHF 22.00 pro m2 Bürofläche
(zuzüglich MWST von derzeit 8%) à Konto zu bezahlen. Die Nebenkosten umfassen
die Kosten für alle mit dem Betrieb anfallenden

 

·      Gebäude-, Heiz- und Betriebskosten,

·      Abfallgebühren,

·      Verwaltungskosten,

·      Hauswart und Reinigung,

·      Unterhalt und Kosten der allgemeinen Räumlichkeiten und Infrastruktur,

·      Lift und Serviceleistungen Lift.

 

Die Betriebskosten werden nach Massgabe der Raumflächen verteilt.

 

Die Stromkosten werden grundsätzlich nach Flächenanteilen analog der
Nebenkosten-abrechnung verteilt und quartalsweise in Rechnung gestellt.
Stromkosten infolge erhöhten Strombedarfs der Mieterin wegen Gebrauchs von
stromintensiven Geräten (z.B. Klimaanlagen, Serverinfrastruktur, Druckmaschinen
etc.) sowie Serviceabonnements von Maschinen und Apparaten, die einer Mieterin
ausschliesslich zur Verfügung stehen, gehen vollumfänglich zulasten der
Mieterin. Über die Bezahlung dieser Stromkosten und Serviceabonnements wird eine
separate Regelung zwischen Vermieterin und Mieterin getroffen.

 

Abgaben und Unkosten, die ausschliesslich durch den Geschäftsbetrieb der
Mieterin verursacht werden, sind, auch wenn sie bei der Vermieterin erhoben
werden, von der Mieterin zu bezahlen. Müssen wegen eines grösseren
Abfall-Anfalls der Mieterin zusätzliche Container/Abfallbehälter angeschafft
werden, so sind die Kosten der Behälter und die Kosten der Kehrrichtabfuhr von
der Mieterin zu übemehmen.

 

2

--------------------------------------------------------------------------------



 

Es wird jährlich eine Nebenkostenabrechnung von der Vermieterin erstellt.
Stichtag für die Abrechnung ist jeweils der 30. Juni eines jeden Jahres. Die
Vermieterin hat die Abrechnung bis spätestens Ende des laufenden Jahres der
Mieterin zuzustellen. Verlässt die Mieterin während der Rechnungsperiode das
Mietobjekt, so hat sie keinen Anspruch auf Erstellung einer zwischenzeitlichen
Abrechnung.

 

8. Monatliche Mietkosten

 

Die Mieterin hat somit zu Beginn des Mietverhältnisses folgende Zahlungen zu
leisten. Diese sind jeweils monatlich im Voraus zu begleichen.

 

Miete netto

 

CHF

8’211.00

 

Nebenkosten

 

CHF

1’062.60

 

Parkplatz

 

CHF

1’320.00

 

Total pro Jahr

 

CHF

10’593.60

 

Total pro Monat

 

CHF

882.80

 

 

 

 

 

 

MWST 8%

 

CHF

70.60

 

 

 

 

 

 

Total

 

CHF

953.40

 

 

9. Mietzinsanpassungen

 

Im Falle von wertvermehrenden Investitionen oder bei einer umfassenden
Überholung des Mietobjektes können neben der Mietzinsstaffelung zusätzliche
Mietzinserhöhungen geltend gemacht werden.

 

10. Zustellungen

 

Für diesen Vertrag, dessen Ergänzung und allfällige Nachträge ist die
Schriftform Gültigkeitserfordernis.

 

11. Anwendbares Recht / Gerichtsstand

 

Fur alle nicht ausdrücklich geregelten Punkte gelten die allgemeinen Bedingungen
zum Mietvertrag für die Geschäftsräume des Hauseigentümerverbands Zürich (s.
Anhang), die integrierender Bestandteil dieses Vertrags sind, die beiliegende
Hausordnung sowie Art. 253 ff OR und die einschlägigen Ausführungserlasse zum
Mietrecht.

 

Gerichtsstand ist Reinach BL.

 

 

 

 

 

 

 

 

Reinach, 5. Juni 2012

 

Reinach, 19.6.2012

 

 

 

Für die Vermieterin:

 

Für die Mieterin:

Stiftung Regionales Gründerzentrum Reinach

 

Organogenesis Switzerland GmbH

 

 

 

/s/ Klaus Endress

 

/s/ Stefan Kälin

Klaus Endress

 

Stefan Kälin

Präsident des Stiftungsrates

 

Geschäftsführer

 

 

 

/s/ Gerda Massüger

 

 

Gerda Massüger

 

 

Geschäftsführerin

 

 

 

Mietvertrag 2-fach

 

Anhang:             Allgemeine Bedingungen zum Mietvertrag für Geschäftsräume
HEV Zürich

 

3

--------------------------------------------------------------------------------



 

[g412031lsi001.jpg]

 

Nachtrag Nr. 2 zum Mietvertrag vom 14. Juni 2012

 

Vertragsparteien

 

 

 

 

 

 

 

 

business parc

Vermieterin:

 

Stiftung Regionales Gründerzentrum Reinach

 

Christoph Merian-Ring 11

 

 

Christoph Merian-Ring 11

 

CH-4153 Reinach BL

 

 

4153 Reinach

 

 

 

 

MWST - Nr. 639 626

 

Tel. +41 61 717 87 87

 

 

 

 

Fax +41 61 717 87 88

Mieterin:

 

Organogenesis GmbH

 

 

 

 

Christoph Merian-Ring 11

 

www.businessparc.ch

 

 

4153 Reinach

 

welcome@businessparc.ch

 

 

MWST — Nr. 648 939

 

 

 

1.     Mietobjekt

 

·

Stockwerk:

3. OG

·

Fläche in m2:

48.3m2

·

Raum:

O3-5

·

Parkplatz:

U-6

 

2.     Verlängerung Mietverhältnis

 

Das Mietverhältnis, welches gemäss Ziffer 4 des Mietvertrages vom 14. Juni 2012
am 01. Januar 2018 ohne weiteres erlöschen wird, wird hiermit urn eine feste
Dauer von 2 Jahren bis zum 01. Januar 2020 verlängert.

 

Der Mietzins beträgt neu CHF 200.00 pro m2 und Jahr, insgesamt CHF 9’660.00
(zuzüglich der gesetzlichen MWST von derzeit 8%).

 

Die Mietkosten pro Parkplatz betragen weiterhin monatlich CHF 110.00, insgesamt
CHF 1’320.00

 

3.     Bestehender Mietvertrag

 

Im Übrigen gilt der Mietvertrag vom 14. Juni 2012 ohne Einschränkung weiter.

 

 

Reinach, 09. Mai 2017

 

Reinach,

 

 

 

Für die Vermieterin:

 

Für die Mieterin:

Stiftung Regionales Gründerzentrum Reinach

 

Organogenesis Switzerland GmbH

 

 

 

/s/ Klaus Endress

 

/s/ Stefan Kälin

Klaus Endress

 

Stefan Kälin

Präsident Stiftungsrat

 

Geschäftsführer

 

 

 

/s/ Dr. Melchior Buchs

 

 

Dr. Melchior Buchs

 

 

Geschäftsführer

 

 

 

Stiftung Regionales Gründerzentrum Reinach

 

--------------------------------------------------------------------------------



 

[g412031lsi001.jpg]

 

Nachtrag Nr. 1 zum Mietvertrag vom 14. Juni 2012

 

Vertragsparteien

 

 

 

 

 

 

 

 

business parc

Vermieterin:

 

Stiftung Regionales Gründerzentrum Reinach

 

Christoph Merian-Ring 11

 

 

Christoph Merian-Ring 11

 

CH-4153 Reinach BL

 

 

4153 Reinach

 

 

 

 

MWST - Nr. 639 626

 

Tel. +41 61 717 87 87

 

 

 

 

Fax +41 61 717 87 88

Mieterin:

 

Organogenesis Switzerland GmbH

 

 

 

 

Christoph Merian-Ring 11

 

www.businessparc.ch

 

 

4153 Reinach

 

welcome@businessparc.ch

 

 

MWST — Nr. 648 939

 

 

 

1.     Mietobjekt

 

·

Stockwerk:

3. OG

·

Fläche in m2:

48.3m2

·

Raum:

O3-5

·

Parkplatz:

U-6

 

2.     Verlängerung Mietverhältnis

 

Das Mietverhältnis, welches gemäss Ziffer 4 des Mietvertrages vom 14. Juni 2012
am 01. Januar 2016 ohne weiteres erlöschen wird, wird hiermit urn eine feste
Dauer von 2 Jahren bis zum 01. Januar 2018 verlängert.

 

Der Mietzins beträgt neu CHF 190.00 pro m2 und Jahr, insgesamt CHF 9’177.00
(zuzüglich der gesetzlichen MWST von derzeit 8%).

 

Die Mietkosten pro Parkplatz betragen weiterhin monatlich CHF 110.00, insgesamt
CHF 1’320.00

 

3.     Bestehender Mietvertrag

 

Im Übrigen gilt der Mietvertrag vom 04. Juni 2012 ohne Einschränkung weiter.

 

 

Reinach, 09. Mai 2017

 

Reinach,

 

 

 

Für die Vermieterin:

 

Für die Mieterin:

Stiftung Regionales Gründerzentrum Reinach

 

Organogenesis Switzerland GmbH

 

 

 

/s/ Klaus Endress

 

/s/ Stefan Kälin

Klaus Endress

 

Stefan Kälin

Präsident Stiftungsrat

 

Geschäftsführer

 

 

 

/s/ Dr. Melchior Buchs

 

 

Dr. Melchior Buchs

 

 

Geschäftsführer

 

 

 

Stiftung Regionales Gründerzentrum Reinach

 

--------------------------------------------------------------------------------